 

Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (“Agreement”) is made as of November 23, 2019 by
and among Mateon Therapeutics, Inc., a Delaware corporation (the “Company”), and
the lenders (each individually a “Lender,” and collectively the “Lenders”) named
on the Schedule of Lenders attached hereto (the “Schedule of Lenders”).
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Notes (as defined below).

 

WHEREAS, the Lenders wish to provide financing to the Company through the
issuance by the Company to the Lenders of Notes (as defined below) in the
aggregate principal amount of up to $1,500,000 during the period beginning on
November 23, 2019 and ending on December 7, 2019, and the Company desires to
accept such financing pursuant to the terms and conditions set forth below, with
the conversion price of the Notes to be issued at each Closing to be determined
by the Company (and agreed to by the Lenders) from time to time based on the
trading price of the Common Stock;

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Lenders agree
as follows:

 

1. Definitions.

 

(a) “Change of Control” shall mean:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or any successor provision) (any of the foregoing hereafter
a “Person”) of forty percent (40%) or more of either (a) the then outstanding
shares of the capital stock of the Company (the “Outstanding Capital Stock”) or
(b) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securities”), provided, however, that such an acquisition by one of the
following shall not constitute a change of control: (1) the Company or any of
its subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (2) any Person that is
eligible, pursuant to Rule 13d-1(b) under the Exchange Act, to file a statement
on Schedule 13G with respect to its beneficial ownership of Voting Securities,
whether or not such Person shall have filed a statement on Schedule 13G, unless
such Person shall have filed a statement on Schedule 13D with respect to
beneficial ownership of fifty percent (50%) or more of the Voting Securities or
(3) any corporation with respect to which, following such acquisition, more than
sixty percent (60%) of both the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Capital Stock or Voting Securities
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of the Outstanding
Capital Stock or Voting Securities, as the case may be; or

 

 

 

 

(ii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, in substantially
the same proportions, more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination; or

 

(iii) A sale or other disposition of all or substantially all of the assets of
the Company other than to a corporation with respect to which, following such
sale or disposition, more than sixty percent (60%) of the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors are
then owned beneficially, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Capital Stock or Voting Securities immediately prior to such
sale or disposition in substantially the same proportions as their ownership of
the Outstanding Capital Stock and Voting Securities, as the case may be,
immediately prior to such sale or disposition.

 

(b) “Common Stock” shall mean the shares of the common stock, par value $0.01
per share, of the Company.

 

(c) “Consideration” shall mean the amount of money paid by each Lender pursuant
to this Agreement as shown on the Schedule of Lenders.

 

(d) “Majority Note Holders” shall mean the holders of a majority in interest of
the aggregate principal amount of Notes that are outstanding at the time of such
calculation.

 

(e) “Maturity Date” shall be as set forth in each Note (as defined below).

 

(f) “Notes” shall mean the one or more promissory notes issued to each Lender
pursuant to Section 2.1 below, the form of which is attached hereto as Exhibit
A.

 

2. Amount and Terms of the Notes.

 

2.1 Issuance of Notes. In return for the Consideration paid by the Lender, the
Company shall sell and issue to such Lender one or more Notes. Each Note shall
have a principal balance equal to that portion of the Consideration paid by such
Lender for the Note, as set forth in the Schedule of Lenders. Each Note shall be
convertible as set forth in the Notes.

 

2

 

 

3. Closing Mechanics.

 

3.1 Closing. The initial closing (the “Initial Closing”) of the purchase of the
Notes in return for the Consideration paid by each Lender shall take place at
such other time and place as the Company and the Lenders purchasing a majority
of the Notes to be sold at the Initial Closing (based upon aggregate principal
amount) agree upon orally or in writing. At the Initial Closing, each Lender
shall deliver the Consideration to the Company, and the Company shall deliver to
each Lender one or more executed Notes, in return for the respective
Consideration provided to the Company.

 

3.2 Subsequent Closings. In any subsequent closing (each a “Subsequent Closing”,
and together with the Initial Closing, the “Closings”), the Company may sell
additional Notes subject to the terms of this Agreement to any Lender as it
shall select. Any subsequent purchasers of Notes shall become a party to, and
shall be entitled to receive Notes in accordance with, this Agreement by
submitting to the Company a fully executed Counterpart Signature Page to Note
Purchase Agreement, in the form attached hereto as Exhibit B. Each Subsequent
Closing shall take place at such locations and at such times as shall be
mutually agreed upon orally or in writing by the Company and such purchasers of
additional Notes. Any Notes sold pursuant to this Section 3.2 shall be deemed to
be “Notes” for all purposes under this Agreement and any purchasers thereof
shall be deemed to be “Lenders” under this Agreement. The Schedule of Lenders to
this Agreement shall be updated to reflect the principal amount of each Note
purchased at each Subsequent Closing and the parties purchasing such Notes.

 

4. Representations and Warranties of the Company. In connection with the
purchase and sale of Notes provided for herein, the Company hereby represents
and warrants to the Lenders as of the date hereof that:

 

4.1 Organization, Good Standing and Qualification. The Company is a corporation
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to carry on its business as now
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

4.2 Authorization. All Company action has been taken on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the Notes. Except as may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights, the Company has taken all action required to make all of the
obligations of the Company reflected in the provisions of this Agreement and the
Notes, the valid and enforceable obligations they purport to be.

 

4.3 Compliance with Other Instruments. Neither the authorization, execution and
delivery of this Agreement, nor the issuance and delivery of the Notes, will
constitute or result in a material default or violation of any law or regulation
applicable to the Company or any material term or provision of the Company’s
current Certificate of Incorporation, By-laws or any material agreement or
instrument by which it is bound or to which its properties or assets are
subject.

 

3

 

 

5. Representations and Warranties of the Lenders. In connection with the
purchase and sale of Notes provided for herein, each Lender hereby represents
and warrants to the Company that:

 

5.1 Authorization. This Agreement constitutes such Lender’s valid and legally
binding obligation, enforceable in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights and (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. Each Lender represents that it has full power and authority
to enter into this Agreement.

 

5.2 Purchase Entirely for Own Account. Each Lender acknowledges that this
Agreement is made with Lender in reliance upon such Lender’s representation to
the Company that the Notes and the shares of Common Stock issuable upon
conversion of the Notes (collectively, the “Securities”) will be acquired for
investment for Lender’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that such Lender has
no present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, each Lender further
represents that such Lender does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Securities.

 

5.3 Disclosure of Information. Each Lender acknowledges that it has received all
the information it considers necessary or appropriate for deciding whether to
acquire the Securities. Each Lender further represents that it has had an
opportunity to ask questions of and receive answers from the Company regarding
the terms and conditions of the offering of the Securities, and that such
questions have been answered to such Lender’s satisfaction.

 

5.4 Investment Experience. Each Lender is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities. If other than an
individual, each Lender also represents it has not been organized solely for the
purpose of acquiring the Securities.

 

5.5 Accredited Investor. Each Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities Act of 1933 as amended
(the “Securities Act”), as presently in effect, and has checked the applicable
box on Exhibit C attached to this Agreement as to the Lender’s qualification as
an accredited investor.

 

5.6 Restricted Securities. Each Lender understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. Each Lender represents that it is familiar
with Rule 144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

 

4

 

 

5.7 Further Limitations on Disposition. Without in any way limiting the
representations and warranties set forth above, each Lender further agrees not
to make any disposition of all or any portion of the Securities unless and until
the transferee has agreed in writing for the benefit of the Company to be bound
by this Section 5 and Section 7.11, and:

 

(a) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(b) (i) Lender has notified the Company of the proposed disposition and has
furnished the Company with a detailed statement of the circumstances surrounding
the proposed disposition and (ii) if reasonably requested by the Company, Lender
shall have furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of such shares under the Securities Act.

 

5.8 Legends. It is understood that the Securities may bear a legend
substantially as follows:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.”

 

6. Defaults and Remedies.

 

6.1 Events of Default. The following events shall be considered Events of
Default with respect to each Note:

 

(a) The Company shall default in the payment of any part of the principal or
unpaid accrued interest on the Note for more than thirty (30) days after the
Maturity Date or at a date fixed by acceleration or otherwise;

 

(b) The Company shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
file a voluntary petition for bankruptcy, or shall file any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
dissolution or similar relief under any present or future statute, law or
regulation, or shall file any answer admitting the material allegations of a
petition filed against the Company in any such proceeding, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of the Company, or of all or any substantial part of the properties
of the Company, or the Company or its directors shall take any action looking to
the dissolution or liquidation of the Company;

 

5

 

 

(c) Within thirty (30) days after the commencement of any proceeding against the
Company seeking any bankruptcy reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed, or within thirty (30) days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated;

 

(d) The Company shall fail to observe or perform any other obligation to be
observed or performed by it under this Agreement or the Notes within thirty (30)
days after written notice from the Majority Note Holders to perform or observe
such obligation; or

 

(e) A Change of Control Event with respect to the Company shall have occurred.

 

6.2 Remedies. Upon the occurrence of an Event of Default under Section 6.1
hereof, at the option and upon the declaration of the Majority Note Holders, the
entire unpaid principal and accrued and unpaid interest on the Notes shall,
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived, be forthwith due and payable, and the holders of the
Notes may, immediately and without expiration of any period of grace, enforce
payment of all amounts due and owing under the Notes and exercise any and all
other remedies granted at law, in equity or otherwise.

 

7. Miscellaneous.

 

7.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

7.2 Governing Law. This Agreement and the Notes shall be governed by and
construed under the laws of the State of New York as applied to agreements among
New York residents, made and to be performed entirely within the State of New
York. Each Lender hereby expressly consents to the exclusive jurisdiction of the
state and federal courts situated in the City, County and State of New York for
all actions arising out of, or relating to this Agreement, and irrevocably
waives the defense of inconvenient forum to the maintenance of such action or
proceeding.

 

7.3 Execution. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party execution (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

6

 

 

7.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.5 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified; (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, if not
so confirmed, then on the next business day; (iii) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the respective parties at the
following addresses (or at such other addresses as shall be specified by notice
given in accordance with this Section 7.5):

 

If to the Company:

 

Mateon Therapeutics Inc.

29397 Agoura Road, Suite 107

Agoura Hills, CA 91301

Attn: Chief Executive Officer

 

If to Lenders:

 

At the respective addresses shown on the signature pages hereto.

 

7.6 Finder’s Fee. Each party represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with this transaction. Lender
agrees to indemnify and to hold harmless the Company from any liability for any
commission or compensation in the nature of a finder’s fee (and the costs and
expenses of defending against such liability or asserted liability) for which
Lender or any of its officers, partners, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless Lender from any
liability for any commission or compensation in the nature of a finder’s fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

7.7 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled. Each party hereto shall pay
all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement.

 

7

 

 

7.8 Entire Agreement; Amendments and Waivers. This Agreement and the Notes and
the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. The Company’s agreements with each of the Lenders are
separate agreements, and the sales of the Notes to each of the Lenders are
separate sales. Nonetheless, any term of this Agreement or the Notes may be
amended and the observance of any term of this Agreement or the Notes may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Majority Note
Holders. Any waiver or amendment effected in accordance with this Section shall
be binding upon each party to this Agreement and any holder of any Note
purchased under this Agreement at the time outstanding and each future holder of
all such Notes.

 

7.9 Effect of Amendment or Waiver. Each Lender acknowledges that by the
operation of Section 7.8 hereof, the Majority Note Holders will have the right
and power to diminish or eliminate all rights of such Lender under this
Agreement and each Note issued to such Lender.

 

7.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

7.11 Exculpation Among Lenders. Each Lender acknowledges that it is not relying
upon any person, firm, corporation or stockholder, other than the Company and
its officers and directors in their capacities as such, in making its investment
or decision to invest in the Company. Each Lender agrees that no other Lender
nor the respective controlling persons, officers, directors, partners, agents,
stockholders or employees of any other Lender shall be liable for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the purchase and sale of the Securities.

 

7.12 Acknowledgement. In order to avoid doubt, it is acknowledged that each
Lender shall be entitled to the benefit of all adjustments in the number of
shares of Common Stock of the Company issuable as a result of any splits,
recapitalizations, combinations or other similar transaction affecting the
Common Stock that occur prior to the conversion of the Notes.

 

7.13 Indemnity; Costs, Expenses and Attorneys’ Fees. The Company shall indemnify
and hold each Lender harmless from any loss, cost, liability and legal or other
expense, including attorneys’ fees of such Lender’s counsel, which a Lender may
directly or indirectly suffer or incur by reason of the failure of the Company
to perform any of its obligations under this Agreement, any Note, any agreement
executed in connection herewith or therewith, any grant of or exercise of
remedies with respect to any collateral at any time securing any obligations
evidenced by this Agreement or the Notes, or any Lender’s execution or
performance of this Agreement or any agreement executed in connection herewith,
provided, however, that the indemnity agreement contained in this section shall
not apply to liabilities that a Lender may directly or indirectly suffer or
incur by reason of such Lender’s own gross negligence, willful misconduct or
fraud.

 

7.14 Further Assurance. From time to time, the Company shall execute and deliver
to the Lenders such additional documents and shall provide such additional
information to the Lenders as the Majority Note Holders may reasonably require
to carry out the terms of this Agreement and the Notes, and any agreements
executed in connection herewith or therewith.

 

7.15. Confidentiality. Each Lender acknowledges and agrees that any information
or data it has acquired from or about the Company, not otherwise properly in the
public domain, was received in confidence. Each Lender agrees not to divulge,
communicate or disclose, except as may be required by law or for the performance
of this Agreement, or use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way, any confidential information
of the Company, including any technical, trade or business secrets of the
Company and any technical, trade or business materials that are treated by the
Company as confidential or proprietary, and confidential information obtained by
or given to the Company about or belonging to third parties.

 

[remainder of page intentionally left blank; signature page follows]

 

8

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Mateon Therapeutics, Inc.         By:                Name:     Title:  

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  LENDER:         By:                  Name:     Title:  

 

  Address:  

 

 

 

 

SCHEDULE OF LENDERS

 

Lender   Note Amount       [___]   [$_______]

 

 

 

 

EXHIBIT A

 

Form of Convertible Promissory Note

 

 

 

 

EXHIBIT B

 

MATEON THERAPEUTICS, INC.

COUNTERPART SIGNATURE PAGE TO

NOTE PURCHASE AGREEMENT

 

Pursuant to Section 3.2 of that certain Note Purchase Agreement, dated as of
November 23rd, 2019, by and among Mateon Therapeutics, Inc., a Delaware
corporation (the “Company”), and the lenders named on the Schedule of Lenders
attached thereto (as may be amended from time to time, the “Purchase
Agreement”), and in consideration of the issuance by the Company of a Note with
a principal amount of $________________ in exchange for the Consideration of
$_________________ paid by the undersigned, the undersigned hereby agrees to be
bound by and to observe all of the terms and conditions of the Purchase
Agreement and all of the benefits of the Purchase Agreement shall inure to the
undersigned as a Lender thereunder. The undersigned hereby represents and
warrants that all of the representations contained in Section 5 of the Purchase
Agreement are true and correct as of the date hereof. The undersigned hereby
authorizes the Company to attach this counterpart signature page to the Purchase
Agreement. Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Purchase Agreement or in the Note, as applicable.

 

Dated as of November 23, 2019

 

  LENDER:         Name:     Address:        

 

  Principal Amount of Note:  

 

 

 

 

EXHIBIT C

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

A. APPLICABLE TO INDIVIDUALS ONLY. Please answer the following questions
concerning your financial condition as an “accredited investor” (within the
meaning of Rule 501 of Regulation D). If the Purchaser is more than one
individual, each individual must initial an answer where the question indicates
a “yes” or “no” response, indicating to which individual it applies. The
Purchaser must answer “yes” in response to question 1, 2 or 3 below to be
considered an “accredited investor.” If the Purchaser is purchasing jointly with
his or her spouse, one answer may be indicated for the couple as a whole:

 

  1. Does your net worth*, or joint net worth with your spouse, exceed
$1,000,000?

 

Yes______   No______

 

  2. Did you have an individual income ** in excess of $200,000, or joint income
together with your spouse in excess of $300,000, in each of the two most recent
years and do you reasonably expect to reach the same income level in the current
year?

 

Yes______   No______

 

  3. Are you an executive officer or director of the issuer?

 

Yes______   No______

 

* For purposes hereof net worth shall be deemed to include ALL of your assets,
liquid or illiquid (including such items as furnishings, automobile and
restricted securities), exclusive of the value of your principal residence,
MINUS any liabilities (including such items as home mortgages and other debts
and liabilities).     ** For purposes hereof the term “income” is not limited to
“adjusted gross income” as that term is defined for federal income tax purposes,
but rather includes certain items of income which are deducted in computing
“adjusted gross income.” For investors who are salaried employees, the gross
salary of such investor, minus any significant expenses personally incurred by
such investor in connection with earning the salary, plus any income from any
other source including unearned income, is a fair measure of “income” for
purposes hereof. For investors who are self-employed, “income” is generally
construed to mean total revenues received during the calendar year minus
significant expenses incurred in connection with earning such revenues.

 

 

 

 

B. APPLICABLE TO CORPORATIONS, PARTNERSHIPS AND OTHER ENTITIES ONLY:

 

The Purchaser is an accredited investor because the Purchaser falls within at
least one of the following categories (Check all appropriate lines):

 

  ______ (i) a bank as defined in Section 3(a)(2) of the Securities Act or a
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;         ______ (ii) a broker-dealer registered pursuant to Section 15
of the Securities Exchange Act of 1934, as amended;         ______ (iii) an
insurance company as defined in Section 2(13) of the Securities Act;        
______ (iv) an investment company registered under the Investment Company Act of
1940, as amended (the “Investment Company Act”) or a business development
company as defined in Section 29(a)(48) of the Investment Company Act;        
______ (v) a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended;         ______ (vi) a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, where such plan has total assets in excess of $5,000,000;        
______ (vii) an employee benefit plan within the meaning of Title 1 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), where the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment adviser, or an employee benefit plan that has total
assets in excess of $5,000,000, or a self-directed plan the investment decisions
of which are made solely by persons that are accredited investors;        
______ (viii) a private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended;         ______
(ix) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;         ______ (x) a trust,
with total assets in excess of $5,000,000, not formed for the specific purpose
of acquiring the securities offered, whose purchase is directed by a
“sophisticated” person, who has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
prospective investment;         ______ (xi) an entity in which all of the equity
investors are persons or entities described above (“accredited investors”). ALL
EQUITY OWNERS MUST COMPLETE PART “A” ABOVE.

 

 

 

